NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 12 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    20-30255

                Plaintiff-Appellee,             D.C. No. 3:15-cr-00104-SLG-1

 v.
                                                MEMORANDUM*
ANTONIO D. WASHINGTON,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Alaska
                   Sharon L. Gleason, District Judge, Presiding

                          Submitted November 8, 2021**

Before:      CANBY, TASHIMA, and MILLER, Circuit Judges.

      Antonio D. Washington appeals pro se from the district court’s order

denying his motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i).

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Washington contends that the district court abused its discretion by ignoring



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the severity of his medical issues and the conditions at his prison, as well as by

concluding that the 18 U.S.C. § 3553(a) sentencing factors weighed against relief.

The district court concluded that, despite Washington’s commendable efforts at

rehabilitation, relief was unwarranted in light of the § 3553(a) factors, including

Washington’s extensive and violent criminal history and the fact that Washington

had served less than half of his sentence. This was not an abuse of discretion. See

United States v. Keller, 2 F.4th 1278, 1281 (9th Cir. 2021) (stating standard of

review); United States v. Robertson, 895 F.3d 1206, 1213 (9th Cir. 2018) (district

court abuses its discretion only if its decision is illogical, implausible, or not

supported by the record). Accordingly, we do not reach Washington’s argument

that the district court erred in its analysis of whether he had shown extraordinary

and compelling reasons for relief. See Keller, 2 F.4th at 1284 (a district court may

deny compassionate release based on the § 3553(a) factors alone).

      To the extent Washington seeks to introduce new evidence regarding his

medical conditions, we do not consider that evidence because it was not presented

to the district court. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                            2                                        20-30255